Citation Nr: 0322383	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-14 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to September 5, 
1995, for a 50 percent rating for visual field loss due to 
bilateral sickle cell retinopathy.

2.  Entitlement to an effective date prior to July 17, 1995, 
for an increased disability evaluation for sickle cell 
disease.  

3.  Entitlement to the restoration of a 50 percent evaluation 
for visual field loss due to bilateral sickle cell 
retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to May 
1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  Thereafter, the veteran's claims file was 
transferred to the RO in Washington, DC.  In May 2000 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  


REMAND

After a preliminary review of the record on appeal, the Board 
notes that the veteran has not been apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new law has been in 
effect since November 2000, and is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Moreover, a statement of 
the case and a supplemental statement of the case, both 
issued in May 2002, discuss well-grounded claims, a 
requirement eliminated by VCAA in November 2000.  

The veteran must be notified of this new law as it relates to 
his particular appeal, including particularly what specific 
evidence he is responsible for obtaining and submitting, 
himself, and what evidence VA will obtain for him.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issue on appeal.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes specifically notifying the 
appellant in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.

2.  If the veteran responds, the RO 
should attempt to secure from any sources 
that he has identified records that have 
not previously been associated with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The RO should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the veteran, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




